
	
		II
		112th CONGRESS
		1st Session
		S. 1575
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2011
			Mr. Cardin (for himself
			 and Mr. Crapo) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  depreciation recovery period for energy-efficient cool roof
		  systems.
	
	
		1.Short titleThis Act may be cited as the
			 Energy-Efficient Cool Roof Jobs
			 Act.
		2.Depreciation recovery
			 period for certain roof systems
			(a)20-Year
			 recovery period
				(1)In
			 generalSubparagraph (F) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 (relating to classification of certain property) is
			 amended to read as follows:
					
						(F)20-year
				propertyThe term 20-year property means—
							(i)initial clearing
				and grading land improvements with respect to any electric utility transmission
				and distribution plant, and
							(ii)any qualified
				energy-efficient cool roof replacement
				property.
							.
				(2)Qualified
			 energy-efficient cool roof replacement propertySection 168(e) of
			 such Code is amended by adding at the end the following new paragraph:
					
						(9)Qualified
				energy-efficient cool roof replacement property
							(A)In
				generalThe term qualified energy-efficient cool roof
				replacement property means any roof system—
								(i)which is placed
				in service—
									(I)above conditioned
				or semi-heated space on an eligible commercial building, and
									(II)during the
				period beginning on the date of the enactment of this paragraph and ending on
				December 31, 2013,
									(ii)which has a
				slope equal to or less than 2:12,
								(iii)which replaces
				an existing roof system, and
								(iv)which
				includes—
									(I)insulation which
				meets or exceeds the minimum prescriptive requirements in tables A–1 to A–9 in
				the Normative Appendix A of ASHRAE Standard 189.1–2009, and
									(II)in the case of
				an eligible commercial building located in a climate zone other than climate
				zone 6, 7, or 8 (as specified in ASHRAE Standard 90.1–2010), a primary roof
				covering which has a cool roof surface.
									(B)Cool roof
				surfaceThe term cool roof surface means a roof the
				exterior surface of which —
								(i)has a 3-year-aged
				solar reflectance of at least 0.55 and a 3-year-aged thermal emittance of at
				least 0.75, as determined in accordance with the Cool Roof Rating Council
				CRRC–1 Product Rating Program, or
								(ii)has a
				3-year-aged solar reflectance index (SRI) of at least 64, as determined in
				accordance with ASTM Standard E1980, determined—
									(I)using a
				medium-wind-speed convection coefficient of 12 W/m2·K, and
									(II)using the values
				for 3-year-aged solar reflectance and 3-year-aged thermal emittance determined
				in accordance with the Cool Roof Rating Council CRRC–1 Product Rating
				Program.
									(C)Roof
				systemThe term roof system means a system of roof
				components, including roof insulation and a membrane or primary roof covering,
				but not including the roof deck, designed to weather-proof and improve the
				thermal resistance of a building.
							(D)Eligible
				commercial buildingThe term eligible commercial
				building means any building—
								(i)which is within
				the scope of ASHRAE Standard 90.1–2010,
								(ii)which is located
				in the United States,
								(iii)with respect to
				which depreciation (or amortization in lieu of depreciation) is allowable,
				and
								(iv)which was placed
				in service prior to December 31, 2009.
								(E)ASHRAEThe
				term ASHRAE means the American Society of Heating, Refrigerating
				and Air-Conditioning
				Engineers.
							.
				(b)Requirement To
			 use straight line methodParagraph (3) of section 168(b) of such
			 Code is amended by adding at the end the following new subparagraph:
				
					(J)Any qualified
				energy-efficient cool roof replacement
				property.
					.
			(c)Alternative
			 systemThe table contained in section 168(g)(3)(B) of such Code
			 is amended by striking the last item and inserting the following new
			 items:
				
					
						
							
								(F)(i)25
								
								 (F)(ii)27.5
								
							
						
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
